Citation Nr: 0628206	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  00-09 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.	Entitlement to a compensable rating for the residuals of a 
left ovarian cyst and uterine leiomyomata prior to June 2, 
2000, and to a rating in excess of 10 percent subsequent to 
September 1, 2000.  

2.	Entitlement to a compensable initial rating for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to May 
1998.  

This initially came to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at hearings before a Member of the 
Board in January 2001 and April 2004.  

The case was remanded by the Board in August 2004.  While the 
case was in remand status, a 100 percent rating pursuant to 
38 C.F.R. § 4.30 was assigned from June 2, 2000, with a 10 
percent rating assigned from September 1, 2000.  Accordingly 
the issue has been recharacterized as set forth on the title 
page.

In addition to the issues enumerated, the veteran was also 
seeking a compensable evaluation under the provisions of 
38 C.F.R. § 3.324.  The assignment of a compensable 
evaluation retroactively to the effective date of the 
original award of service connection renders consideration of 
this issue moot.  


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is currently manifested 
by 50 percent obstruction on the left side only, with no 
evidence of polyps.  

2.  Prior to June 2, 2000, it is likely that continuous 
treatment for ovarian cyst symptoms was rendered.

3.  At no time during the appeal period have the cyst and 
associated symptoms been uncontrolled.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).  

2.  With resolution of reasonable doubt in the appellant's 
favor, a 10 percent rating, but no more, is warranted for the 
period prior to June 2, 2000 for left ovarian cyst and 
uterine leiomyomata symptoms.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 3.103, 4.116, Diagnostic Code 7615 (2005).

3.  The criteria for a rating in excess of 10 percent for 
cysts and associated pathology have not been met for any 
period on the appeal period.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 3.103, 4.116, Diagnostic Code 7615 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2004 and February 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim to establish a disability rating and, 
as the case is from the initial rating action, the effective 
date for the disabilities on appeal.  Therefore, it is 
believed that all appropriate notifications have been 
provided.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran has been service connected for allergic rhinitis, 
for which a noncompensable evaluation has been assigned.  She 
has appealed the initial rating of this disorder.  An 
examination was conducted by VA in June 1999.  At that time, 
she complained of pain in the sinuses and of drainage from 
her sinuses that went down the throat.  The symptoms had 
continued since service and were not seasonal in nature.  She 
had been taking the medication Flovent over the past year, 
with some relief of the symptoms.  On examination, no 
abnormality was demonstrated.  The assessment was of no 
disability, although it was conceded that the sinus symptoms 
could be a nuisance.  

An examination was conducted by VA in May 2003.  At that 
time, the veteran complained of nasal congestion and a 
stopped-up felling that led to trouble breathing out of the 
nose and nasal discharge that was mostly postnasal in nature.  
She sneezed off and on and coughed.  At one time these 
symptoms were seasonal, but since 1997, they were almost 
throughout the year.  She has taken almost all of the allergy 
medications such as Allegra, Claritin, Zyrtec, Flonase, 
Vancenase, and Beonase.  She used an inhaler because she was 
also diagnosed as having asthma. Allergy testing was 
reportedly not significant and she had no definite history of 
any sinus infections.  On examination, the veteran seemed to 
be slightly congested, with some symptoms of clearing of her 
throat.  Anterior rhinoscopy showed a moderately deviated 
septum, causing obstructed breathing on the left side.  Left 
side breathing was also partially obstructed due to 
congestion of inferior turbinate and overall edema of the 
mucosa.  There were no polyps in the nose.  There was 
adequate breathing in the right nostril, with no evidence of 
infection.  Examination of the oropharynx and hypopharynx 
were unremarkable.  The diagnosis was allergic rhinitis.  

Private treatment records dated from October 2000 to April 
2004 show that the veteran was treated intermittently for 
nasal congestion and complaints of sinus pain.  It was noted 
that the veteran was taking medication for control of her 
nasal disorder.  

For allergic rhinitis, without polyps, with greater than 50 
percent obstruction of the nasal passage on both sides or 
with complete obstruction on one side, a 10 percent 
evaluation is warranted; with polyps, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.97, Code 6522.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
no-percent evaluation, a no-percent evaluation will be 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  

Review of the record shows that the veteran has not met the 
minimum symptoms necessary for a compensable evaluation for 
her allergic rhinitis.  She has only 50 percent obstruction 
of the left nostril, with no obstruction of the right.  She 
has not manifested polyps.  Under these circumstances, a 10 
percent rating is not warranted.  

The veteran was service connected for the residuals of a left 
ovarian cyst and uterine leiomyomata in a July 1999 rating 
decision.  The veteran appealed this initial rating.  By 
rating decisions dated in 2005, the RO, noting that the 
veteran underwent surgery in June 2000, awarded a temporary 
100 percent rating through August 2000 and awarded a 10 
percent rating effective on September 1, 2000.  The veteran 
continued her appeal, indicating that a compensable rating 
was warranted prior to June 2000 and a rating in excess of 10 
percent should currently be assigned.  The propriety of the 
entire rating period is before the board.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

For disease, injury or adhesions of the ovary, with symptoms 
that do not require continuous treatment, a noncompensable 
evaluation is warranted; for symptoms that require continuous 
treatment, a 10 percent evaluation is warranted; where 
symptoms are not controlled by continuous treatment, a 30 
percent evaluation is warranted.  38 C.F.R. § 4.116, Code 
7615.  

On examination by VA in June 1999, it was reported that the 
veteran had a history of left ovarian cyst diagnosed while 
she was on active duty.  At that time she was asymptomatic.  
She stated that she had pain off and on during ovulation and 
at the time of her period and had a positive history of 
dysmenorrhea, with periods extending for up to 7 days.  She 
was taking oral contraceptive pills for control of her 
symptoms.  The assessment was a history of left ovarian cyst, 
which was believed to be an ongoing problem.  

Private treatment records show that the veteran was 
hospitalized in June 2000 for symptoms of metromenorrhagia, 
pelvic pain, dysmenorrhea and uterine fibroids.  A 
hysteroscopy, with video dilatation and curettage was 
performed.  A second surgical procedure was performed in July 
2000 when a multiple myomectomy for symptomatic uterine 
fibroids was performed.  

An examination was conducted by VA in May 2003.  At that 
time, the veteran's history of gynecologic symptoms and 
surgeries was reviewed.  Pelvic examination was essentially 
normal.  The examiner was requested to respond to several 
questions that specifically addressed the criteria utilized 
in rating the veteran's disorder.  It was indicated that the 
veteran appeared to be experiencing a return of heavy, 
prolonged menses that was characterized as menorrhagia.  This 
indicated the possible return of submucosal fibroids that 
might require further treatment.  The disorder was currently 
being treated with oral contraceptives that seemed to be 
controlling the disability somewhat; however, as she was only 
29 years old, it would be a long time before hormonal therapy 
could be discontinued and menopause would affect resolution 
of further growth of the fibroids.  The veteran's uterus was 
not displaced and no uterine adhesions could be located.  The 
examiner went on to state that the only way to truly find 
adhesions was through a laparoscopy procedure, but that if 
there were adhesions present, they were not causing problems 
at this time.  In summary, the veteran had a history of 
fibroid uterus that was treated unsuccessfully with one 
contraceptive, then successfully with a different 
contraceptive and a myomectomy that was currently being 
maintained on oral contraceptives, but was beginning to 
demonstrate menorrhagia again.  For the future, she would 
most likely need continuing therapy, either surgical or 
hormonal.  

An examination was conducted by VA in March 2005.  At that 
time, the veteran's gynecologic history was again reviewed.  
The assessment was left ovarian cyst, resolved, no sequelae; 
and uterine fibroids, currently on continuous birth control 
pills, having increased spotting and metromenorrhagia and 
dysmenorrheal.  It was commented that the veteran would 
probably require more definitive treatment and would require 
continuous treatment for this disorder.  

Medical records recently received by the Board, with specific 
waiver of consideration by the RO, show that the veteran, in 
January 2006, underwent an additional hysteroscopic 
myomectomy, dilatation and curettage for treatment of her 
service connected disability.  

The disability rating for the veteran's gynecologic disorder 
was initially rated as noncompensable, then increased to 10 
percent disabling following the temporary total evaluations 
assigned in connection with the veteran's surgical procedures 
in 2000.  It would appear that there is a need for continuous 
treatment in the form of hormone therapy, which was clearly 
being utilized prior to the surgeries in June 2000.  
Therefore the Board finds that a 10 percent rating was 
warranted from the effective date of the award of service 
connection.  It has not been demonstrated that the veteran's 
symptoms are not controlled by continuous treatment; however, 
so that a schedular rating in excess of 10 percent is not 
demonstrated.  This despite the fact that there has been a 
recent need for additional surgery.  The medical findings 
rendered on examinations in 2003 and 2005 include surgery as 
a form of treatment for the disorder such that an increase on 
the current state of the record is not warranted.  



ORDER

Entitlement to a 10 percent rating, but no more, for the 
residuals of a left ovarian cyst and uterine leiomyomata 
prior to June 2, 2000 is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for the 
residuals of a left ovarian cyst and uterine leiomyomata 
subsequent to September 1, 2000 is denied.  

Entitlement to a compensable initial rating for allergic 
rhinitis is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


